Citation Nr: 0533242	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-30 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, granted 
service connection for post-traumatic stress disorder (PTSD) 
and awarded a 30 percent disability evaluation.  In a July 
2004 decision, the Board granted an increase in the veteran's 
initial rating, to 50 percent.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  While that case was 
pending at the Court, the veteran's attorney and the VA 
Office of the General Counsel filed a joint motion to 
partially remand the veteran's claim for readjudication, and 
to vacate the Board's decision to the extent it did not award 
a disability rating higher than 50 percent.  In a March 2005 
Order, the Court granted the joint motion, vacated the 
Board's July 2004 decision as to the veteran's claim for an 
initial rating in excess of 50 percent, and remanded the case 
to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

A review of the record shows that the veteran has submitted 
new evidence to VA regarding his claim of an initial 
disability in excess of 50 percent for PTSD.  The veteran has 
a right to initial RO review of this evidence, and he has not 
submitted a waiver of such review.  Therefore, this claim 
must be remanded in order for the RO to consider this 
additional evidence.

Furthermore, the record shows that the veteran suffered a 
traumatic brain injury, which was unrelated to his military 
service.  The veteran's attorney indicated during his 
February 2004 hearing that physicians had difficulty 
separating his PTSD symptoms from those that are a result of 
his traumatic brain injury.  However, the Board notes that 
while the veteran underwent VA examination for PTSD in 
February 2003, the RO has not requested that the examiner 
attempt to separate the veteran's PTSD symptoms from any 
unrelated symptoms.  Therefore, the Board finds that a remand 
is necessary in order to request that a VA examiner attempt 
to distinguish the veteran's symptoms that are attributable 
solely to his PTSD.

This case is therefore REMANDED for the following action:

1.  The veteran should be afforded a complete 
VA psychiatric examination.  An additional 
neurological examination should also be 
performed, if it is deemed necessary to provide 
the information requested below regarding the 
veteran's service-connected disability.  The 
examiner(s) must review the claims folder in 
conjunction with the examination, and the 
examination report must document such review.  

a.  The examination should include a 
differential diagnosis, listing all 
psychiatric and neurological disorders from 
which the veteran currently suffers.  The 
examiner should also assign a differential 
GAF score, indicating, to the extent 
feasible, the score to be assigned to each 
diagnosed disorder.  If the examiner is 
unable to provide a differential GAF score 
or is unable to assign specific 
symptomatology to the veteran's PTSD as 
opposed to his traumatic brain injury, the 
examiner should so indicate in the 
examination report. 

b.  The examiner should be requested to 
indicate which of the following disability 
rating criteria most accurately describes 
the veteran's service-connected PTSD (to the 
exclusion of other, non-service-connected, 
mental or neurological disorders which may 
be present):

100 percent:  total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time and 
place; memory loss for names of close 
relatives, own occupation, or own name;

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships;

50 percent:  occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships;

30 percent:  occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)

10 percent:  occupational and social 
impairment due to mild or transient 
symptoms which decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant stress, 
or; symptoms controlled by continuous 
medication; 

0 percent:  a mental condition has been 
formerly diagnosed, but symptoms are not 
severe enough either to interfere with 
occupational and social functioning or to 
require continuous medication.

c.  With regard to the examiner's assessment 
as to which of the above rating criteria 
most closely correspond to the veteran's 
service-connected PTSD symptomatology, it is 
requested that the examiner identify, to the 
extent feasible, any significant change in 
the veteran's condition since the filing of 
his claim for benefits (in September 2002) 
which would support an adjustment, up or 
down, in the above-specified disability 
ratings.

d.  The examiner(s) should provide a 
complete rationale for all opinions 
expressed.

2.  Once the above-requested development has 
been completed, the claims must be 
readjudicated.  If the claims remain denied, 
the veteran and his representative must be 
provided with a supplemental statement of the 
case (SSOC) and an opportunity to respond.  The 
case must then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


